Case 1:19-cv-00252-MJT-KFG Document 19 Filed 09/26/20 Page 1 of 2 PageID #: 959




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION


 LARRY DARNELL TAVE,                             §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              §    CIVIL ACTION NO. 1:19-CV-252
                                                 §
 COMMISSIONER OF SOCIAL                          §
 SECURITY ADMINISTRATION,                        §
                                                 §
                Defendant.                       §

         ORDER OVERRULING OBJECTIONS AND ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        The Plaintiff requests judicial review of a final decision of the Commissioner of Social

 Security Administration with respect to his application for disability-based benefits. This matter

 has been referred to the Honorable Keith Giblin, United States Magistrate Judge, at Beaumont,

 Texas, for consideration pursuant to applicable laws and orders of this court. The magistrate

 judge submitted a report recommending that the decision of the Commissioner be affirmed. The

 court has considered the report and recommendation filed on September 4 , 2020 (Doc. No. 17),

 and the Plaintiff’s objections (Doc. No. 18). The court has conducted a de novo review of the

 objections in relation to the pleadings and the applicable law. See Fed. R. Civ. P. 72(b). After

 careful consideration, the court concludes that the Plaintiff’s objections are without merit.

 Therefore, the court ADOPTS the magistrate judge’s recommendation, OVERRULES the

 Plaintiff’s objections, and AFFIRMS the Commissioner’s denial of benefits.

        Plaintiff objects to the magistrate judge’s determination that substantial evidence supports
Case 1:19-cv-00252-MJT-KFG Document 19 Filed 09/26/20 Page 2 of 2 PageID #: 960




 the ALJ’s conclustion that Tave’s fracture on his left leg and right ankle were not severe

 impairments. Plaintiff further objects to the magistrate judge’s finding that the ALJ properly

 considered Tave’s mental impairments. The residual functional capacity properly accounted for

 the functional limitations related to Tave’s left leg and right ankle. The magistrate judge properly

 determined that the ALJ appropriately found Tave’s major depressive disorder were well

 controlled with medication. The magistrate judge correctly determined that substantial evidence

 supports the ALJ’s treatment of Tave’s functional limitations and mental impairments and took into

 consideration the effect, or lack of effect, they had on his residual functional capacity. The

 magistrate judge correctly examined the ALJ’s treatment of the medical evidence, the treatment

 of the testimony in the record, and the ALJ’s determination of the residual functional capacity.

        The court concludes that the magistrate judge correctly identified and discussed the points

 of error argued by plaintiff and analyzed the points correctly. The magistrate judge properly

 examined the entire record to determine that substantial evidence supports the administrative law

 judge’s assessments and determinations and the Commissioner’s denial of benefits.

        Accordingly, all of the Plaintiff's objections are OVERRULED. The findings of fact

 and conclusions of law of the magistrate judge are correct and the report of the magistrate judge

 is ADOPTED.        A final judgment will be entered in this case in accordance with the

 magistrate judge’s recommendation.

                                      SIGNED this 26th day of September, 2020.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge
